Citation Nr: 0316500	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for cause of death.

2.	Entitlement to accrued benefits.

3.	Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the Philippine Scouts from 
June 1946 to May 1949, and who died in November 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
The appellant was notified by letter in August 2001, with a 
copy of the rating decision of that same month enclosed, that 
she had been denied service connection for cause of her 
decedent husband's death, for accrued benefits, and for death 
pension.  Her notice of disagreement and substantive appeal 
have been construed to implicate all three of those issues.


FINDINGS OF FACT

1.	The decedent had active service as a Philippine Scout, and 
his AGO Form WD 53 certifies that such service extended 
from June 21, 1946, to May 4, 1949.

2.	The decedent died in November 1998, with the immediate 
cause of death reported as cerebrovascular accident; 
thrombosis, multiple; and hypertension, stage III.  
Pneumonia was listed as an underlying cause.

3.	The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder was manifested during the 
decedent's period of service, or within one year after his 
separation from service.

4.	At the time of the decedent's death, service connection 
was in effect for no disability, and the decedent had no 
pending claims for VA benefits.

5.	The evidence does not establish that a service-connected 
disability caused or contributed materially or 
substantially to cause the decedent's death.

6.	The appellant initially filed a claim for accrued benefits 
in November 2000, more than one year after the death of 
the decedent.


CONCLUSIONS OF LAW

1.	The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309(a)(c), 3.310, 3.312 (2002).

2.	The appellant's application for accrued benefits initially 
was filed more than one year after the date of death of 
the decedent and she lacks basic eligibility for VA 
benefits; accordingly, she is not entitled to accrued 
benefits.  38 U.S.C.A. §§ 107, 5121(c) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.1000(c) (2002).

3.	The appellant does not have basic eligibility for non-
service-connected death pension benefits.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41,3.102, 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the decedent's death 
was related to his period of service.  In essence, she has 
alleged that his death from cerebrovascular accident 
(stroke), thrombosis, multiple, and hypertension, with 
pneumonia as an underlying cause was the result of his being 
treated for malaria and hypertension in service, and that 
hypertension was manifested within one year of his discharge 
from service.  Additionally, the appellant seeks VA benefits 
on an accrued basis, and contends that she is entitled to 
non-service-connected death pension benefits.

I.  Factual Background

The evidence of record reveals that decedent died in November 
1998, at the age of 82.  According to the certificate of 
death dated that month, the immediate causes of his death 
were cerebrovascular accident; thrombosis, multiple; and 
hypertension stage III; and an underlying cause of death was 
pneumonia.  There is no indication that an autopsy was 
performed.  At the time of his death, the decedent was not 
service connected for any disability.

The decedent's service medical records are negative for 
complaints of, or treatment for, a cardiovascular disorder or 
hypertension.  When examined for enlistment into the Regular 
Army in June 1946, his cardiovascular system was reported 
normal, and his blood pressure was 130/80.  According to a 
June 1947 service medical record, he was hospitalized for 
approximately two weeks for treatment of old, recurrent 
malaria.  The hospital records are not referable to 
complaints of, or treatment for, hypertension, and the 
decedent's condition was described as improved when he was 
discharged from the hospital.  When examined for separation 
from service in May 1949, a cardiovascular abnormality was 
not reported, his pulse was 76, and his blood pressure was 
100/68.

In September 1988, the decedent submitted an original claim 
for disability benefits (VA Form 21-526) indicating that he 
sustained a head injury in 1947 that was treated at the Army 
Hospital in Guam.  In an April 1989 decision, the RO denied 
the claim, noting the absence of service medial records 
showing a diagnosis of, or treatment for, the claimed 
disability in service.

In an August 1997 written statement to the RO, the appellant 
indicated that her husband had become a naturalized U.S. 
citizen in 1993.  She said that, prior to his departure to 
the United States, A.C.E., M.D., had examined the veteran, 
diagnosed heart disease, and advised that he postpone his 
trip.  According to the appellant, in November 1995, the 
decedent had a stroke that paralyzed half of the right side 
of his body, and Dr. A.C.E. had treated him since February 
1996.  The appellant said she understood that the decedent 
had been eligible for disability benefits.

In a December 1997 letter, the RO advised the appellant that 
the decedent's claim for entitlement to service connection 
for a head injury had been denied in May 1989.  The RO said 
new and material evidence was required to reopen a previously 
denied claim.

In October 2000, the appellant submitted a copy of the 
decedent's death certificate.  She also submitted a photocopy 
of a document from the Republic of the Philippines, Ministry 
of National Defense, Philippine Veterans Affairs Office, in 
Manila, to the decedent, dated January 1988 and advising that 
in December 1987 his appeal was approved at 100 percent.  A 
photocopy of another document to the decedent from the same 
office, dated January 1991, purports to show that, as a 
result of the 100 percent disability he incurred during World 
War II, a pension award was made to him and his dependents, 
and names the appellant as recipient of a monthly pension in 
the amount of 150.00 Philippine dollars.
 
The appellant submitted an October 2000 statement from 
A.C.E., M.D., to the effect that in November 1995 the 
decedent had experienced a cerebrovascular accident, 
thrombosis, left hemiparesis, and arteriosclerotic 
hypertension.  The physician noted that the decedent died in 
November 1998.  

In November 2000, the RO received the appellant's Application 
for Dependency and Indemnity Compensation, Death Benefits and 
Accrued Benefits by a Surviving Spouse Or Child (including 
Death Compensation if Applicable) (VA Form 21-534).  

In a May 2001 signed affidavit, T.G.L. and P.G.J. swore that 
they knew the decedent and the appellant, who had been their 
neighbors.  They said that, after the decedent's discharge 
from military service, he had "some kind of illness" for 
which he was taken to a local doctor.

In her substantive appeal, received at the RO in April 2002, 
the appellant maintained that, in June 1947, her husband was 
treated for malaria and hypertension.  She said that, 
although no abnormality had been found when he was examined 
for release from service in May 1949, within one year after 
his separation from service, the decedent was treated for 
hypertension that eventually resulted in a cardiovascular 
accident (CVA).  She indicated that the physician who treated 
the decedent for the CVA and arteriosclerotic hypertension 
had said the disorders were, apparently, diagnosed a long 
time earlier.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for the cause 
of her decedent husband's death, as well as accrued benefits 
and non-service-connected death pension.  Before addressing 
these issues, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  However, the Board has determined that a VA medical 
opinion is unnecessary in this case.  The medical evidence of 
record shows that the immediate cause of the decedent's death 
was a cerebrovascular accident; thrombosis, multiple and 
hypertension but that there was no hypertensive or 
cardiovascular disorder manifested in service.  Furthermore, 
the evidence demonstrates that at the time of his death, 
service connection was not in effect for any disability.  
Thus, a VA medical opinion is not necessary to make on 
decision on the appellant's claims.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
the March 2002 SOC, the RO advised the appellant of the new 
Veterans Claims Assistance Act and specifically provided the 
provisions of that statute.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  To this end, the Board 
notes that, while in her April 2002 substantive appeal, the 
appellant said that "within one year, after my late husband 
[s]eparated from [s]ervice he was treated for hypertension 
that resulted to cerebrovascular accident", she did not 
provide any specifics regarding the date(s) or name(s) of the 
medical provider(s) of the alleged treatment that would 
enable the Board to assist her in obtaining these medical 
records.   

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claims for service connection for the cause of 
her husband's death and eligibility for accrued benefits and 
VA death pension.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent possible, as described 
above, under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).

B.  Discussion

1.  Service Connection for Cause of Death

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arteriosclerosis, organic heart disease, or hypertension in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2002). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

As will be discussed below in relation to the issue of basic 
eligibility for death pension, the applicable laws and 
regulations provide that service in the Philippine Scouts 
enlisted under Section 14, Public Law 190, 79th Congress, 
shall not be deemed to have been active military, naval, or 
air service for purposes of benefits under title 38, United 
States Code, except for benefits under certain insurance 
contracts, and compensation for service-connected disability 
or death.  Thus, an individual with such service may not 
qualify as a "veteran" for VA purposes, unless a service-
connected disability is found.

In reviewing the evidence of record, the Board notes that the 
decedent reported sustaining a head injury in 1947.  However, 
service medical records reflect that, in 1947, he was only 
hospitalized for treatment of old, recurrent malaria.  
Furthermore, during a medical examination at separation in 
May 1949, as noted above, his body systems, including his 
lungs and cardiovascular systems, were normal.  Long after 
his separation from active service in 1949, in 1988, the 
decedent complained of a head injury as a result of his 
wartime service, but there was a lack of medical evidence to 
substantiate that claim.  Service connection for a head 
injury was denied by the RO in 1989.  Furthermore, the 
medical evidence of record from 1949 to 1998, covering nearly 
fifty years does not reflect treatment for disorders of the 
cardiovascular system, including hypertension.

As to the documents submitted by the appellant indicating 
that the Philippine Veterans Affairs Office found the veteran 
100 percent disabled and eligible for pension benefits, the 
Board notes that the recently submitted photocopies of the 
1988 disability and 1991 pension awards appear to have 
possibly been altered from the original copies.  No other 
record in the claims file suggests that VA ever found the 
decedent 100 percent disabled and awarded benefits to him, 
service-connected or not.  In any event, the fact that the 
Veterans Affairs Office had awarded benefits from the 
Philippine government upon him did not confer upon the 
decedent status as a U.S. Armed Forces veteran.

A private medical statement, dated in 1998, reflects 
treatment for a CVA and hypertension starting in 1995 but is 
otherwise not referable to the CVA, thrombosis, hypertension, 
or pneumonia from which the decedent died.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the decedent's death to 
service.  The appellant has variously contended in this 
appeal, without any support in the medical record, that her 
husband suffered from malaria and hypertension in June 1947 
in service and, within a year after his discharge, was 
treated for hypertension.  Thus, given a finding that he died 
of a cerebrovascular accident, and/or thrombosis due to 
hypertension, with pneumonia, she apparently believes that 
the decedent died from a presumptive disease under 38 C.F.R. 
§§ 3.307 and 3.309.

In evaluating this premise, the Board notes that the decedent 
was not service-connected for any disability during his 
lifetime.  Furthermore, the Board notes that he died from 
cerebrovascular accident, with thrombosis, due to 
hypertension, with pneumonia also present.  While he 
experienced old, recurrent malaria in service, there is no 
medical evidence in the record before the Board that malaria 
was the immediate or underlying cause of the decedent's 
death, or that the condition played a contributory cause, 
i.e., that there was a causal connection.  Moreover, there is 
no indication that the cerebrovascular accident or 
thrombosis, due to hypertension, was related to service.  In 
fact, the Board would note that, contrary to the appellant's 
repeated contentions, the first mention in the medical 
records of cerebrovascular accident or thrombosis, due to 
hypertension, was in 1998, more than fifty years after the 
decedent's discharge from the Philippine Scouts.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience.  Nevertheless, in this case, neither the 
appellant, nor her neighbors, have been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his active military service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
decedent's death.

2.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to the 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

The statutory provisions of 38 U.S.C.A. § 5121(a) limit 
accrued benefits to amounts due based upon evidence in the 
file at the time of death.  The law further provides that 
applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In this case, the appellant's application for accrued 
benefits was not filed within one year after the date of the 
decedent's death.  Her husband died in November 1998.  In 
November 2000, the appellant submitted her initial 
application for dependency and compensation benefits and 
death pension benefits.  A claim for death pension, 
compensation, or dependency and indemnity compensation by a 
surviving spouse is deemed to include a claim for any accrued 
benefits that might be available.  See 38 C.F.R. § 3.1000(c).  
However, the claim for accrued benefits in this case was 
filed two years after the decedent died.  As to any assertion 
the appellant may advance that she had no knowledge of the 
law requiring filing a claim for accrued benefits within a 
certain period of time after the death of the decedent, the 
Board observes that the appellant's lack of knowledge of VA 
law and regulations does not waive the requirement that she 
had to have filed the application for accrued benefits within 
one year of the decedent's death.  Moreover, at the time of 
his death, the decedent had no service-connected disability 
and no pending claim for VA benefits.

The Board finds that the claim for accrued benefits must be 
denied on the basis that the application for such benefits 
was not timely filed.  Accordingly, the merits of this claim 
need not be addressed.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Furthermore, and in the alternative, the Board finds that the 
claim for accrued benefits must be denied because the 
decedent's service is not considered qualifying active 
service for the purposes of receiving accrued benefits.  See 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.40(a). Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.40(c), (d).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a) (West 1991 & Supp. 2002).  See Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992), wherein the United States 
Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

With further reference to the applicable laws and regulations 
noted above, service in the Philippine Scouts enlisted under 
Section 14, Public Law 190, 79th Congress (the "Armed Forces 
Voluntary Recruitment Act of 1945"), shall not be deemed to 
have been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability; and 
compensation for service-connected death.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law 190, as it 
constituted the sole authority for such enlistments during 
that period.  This does not apply to officers who were 
commissioned in connection with the administration of Public 
Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2002).  The Court of Appeals for Veterans 
Claims has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Pertinent evidence of record includes a VA Form 3101 that 
verifies the decedent's service as an "MPC" Philippine 
Scout from June 21, 1946, to May 4, 1949, and that he was 
honorably discharged.  Also of record is a copy of an AGO 
Form WD 53 certifying that such service covered those same 
dates, as well as an AGO Form WD 21 showing that his 
enlistment was in the Philippine Scouts.  Therefore, the 
decedent's recognized service does not qualify for basic 
eligibility for the appellant to receive accrued benefits, 
per the provisions cited above.

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the accrued benefits sought in this appeal.  
As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied on lack of 
legal merit.  Sabonis v. Brown, supra.

3.  Basic Eligibility for Death Pension

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth, as 
requirements for non-service-connected disability pension or 
death pension, that the person whose military service is the 
underlying basis for the claim be a "veteran" of a period 
of war.  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1(d) (2002).

As detailed above, service in the Regular Philippine Scouts 
is included for pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. § 
3.40(a). Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945, and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.40(c), 
(d).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a) (West 1991 & Supp. 2002).  See Dela Pena v. 
Derwinski, supra, wherein the United States Court of Appeals 
for Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., supra.

With further reference to the applicable laws and regulations 
noted above, service in the Philippine Scouts enlisted under 
Section 14, Public Law 190, 79th Congress (the "Armed Forces 
Voluntary Recruitment Act of 1945"), shall not be deemed to 
have been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability; and 
compensation for service-connected death.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law 190, as it 
constituted the sole authority for such enlistments during 
that period.  This does not apply to officers who were 
commissioned in connection with the administration of Public 
Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2002).  The Court of Appeals for Veterans 
Claims has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, supra.

Pertinent evidence of record includes a VA Form 3101 that 
verifies the decedent's service as an "MPC" Philippine 
Scout from June 21, 1946, to May 4, 1949, and that he was 
honorably discharged.  Also of record is a copy of an AGO 
Form WD 53 certifying that such service covered those same 
dates, as well as an AGO Form WD 21 showing that his 
enlistment was in the Philippine Scouts.  Therefore, the 
decedent's recognized service does not qualify for basic 
eligibility for pension purposes, per the provisions cited 
above.

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the benefits sought in this appeal.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied on lack of legal 
merit.  Sabonis v. Brown, supra.


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.

Basic eligibility for non-service-connected death pension 
benefits is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

